DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 9 February 2021, the specification, claims, abstract, and drawings were amended. Based on these amendments, the objections to the drawings, abstract, specification, and claims and the rejections under 35 U.S.C. 112 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Huppert on 11 March 2021.
The claims have been amended as follows: 

1.	(currently amended) A method of manufacturing an in-mold molded article, the method comprising:
supplying an in-mold transfer foil to a metal mold, the in-mold transfer foil including a clear layer formed in a first layer on an in-mold raw fabric that is configured by forming a mold releasing layer and a primer layer on a base material film, the clear layer having transparency and lower extensibility than the base material film, and a pattern is printed in second and subsequent layers on the in-mold raw fabric;

molding the molded article integrally with a cutting portion inside the metal mold by the molding resin at an outer periphery of a target product, wherein the cutting portion is not necessary for the product; and
arranging a boundary of a printing region of the clear layer in the in-mold transfer foil in the cutting portion so as to be larger than the outer periphery of the product.

5.	(currently amended) The method of manufacturing the in-mold 
forming recognition marks and recognition lines in the in-mold transfer foil in the second and subsequent layers on the in-mold raw fabric for positioning control between the metal mold and the in-mold transfer foil.

***
Claim 1 has been amended to correct an antecedent basis issue introduced when the limitation that the cutting portion is not necessary for the target product was moved within claim 1. Claim 5 has been amended for consistency with the rest of the claims in which the term “decorative” was deleted.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2001/0038493 (“Watanabe”) represents the closest prior art. Watanabe discloses films 6 and 13 and metal molds 2 and 3. See Figures 4a-e and paragraphs 34 and 35. The films 6, 13 include respective print layers 11 and 18. See Figures 3a and 3b and paragraph 30. Central portions 11b and 18b are colorless and transparent and can be made from transparent ink. Rim portions 11a and 18a are colored. See Figures 1a and 1b and paragraph 19. After molding, a sprue 20b is cut and removed to form a final product 20a. See Figure 4e and paragraph 38. The central portions 11b and 18b represent clear layers, the rim portions 11a and 18a represent decorative patterns or layers, the sprue 20b represents a cutting portion, and the final product 20a represents a product.
With respect to claim 1, Watanabe fails to disclose or suggest arranging a boundary of a printing region of a clear layer in a cutting portion not necessary for a target product so that the boundary is larger than the outer periphery of the target product, as claimed. In Watanabe, the boundary of the printing region of the clear layer is smaller than the outer periphery of the target product. See Figures 1a and 1b.
With respect to claim 2, Watanabe fails to explicitly disclose: 1) forming a cutting portion larger than a product size in an outer peripheral portion of a molded article so that the cutting portion is larger than a printing region of a layer in which a frame pattern is formed; and 2) arranging the layer in which the frame pattern is formed so i.e., the final product 20a) since there is nothing to suggest arranging the decorative layers so as to extend into the sprue 20b or the portions of the films 6, 13 outside the mold cavity.
Claims 3-5 contain allowable subject matter by virtue of their dependency from claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744                                

/MARC C HOWELL/Primary Examiner, Art Unit 1774